Name: Commission Directive 96/38/EC of 17 June 1996 adapting to technical progress Council Directive 76/115/EEC relating to anchorages for motor vehicle safety belts (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  technology and technical regulations;  transport policy
 Date Published: 1996-07-26

 Avis juridique important|31996L0038Commission Directive 96/38/EC of 17 June 1996 adapting to technical progress Council Directive 76/115/EEC relating to anchorages for motor vehicle safety belts (Text with EEA relevance) Official Journal L 187 , 26/07/1996 P. 0095 - 0105COMMISSION DIRECTIVE 96/38/EC of 17 June 1996 adapting to technical progress Council Directive 76/115/EEC relating to anchorages for motor vehicle safety belts (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 relating to the approximation of the laws of the Member States on type-approval of motor vehicles and their trailers (1), as last amended by Commission Directive 95/54/EC (2), and in particular Article 13 (2) thereof,Having regard to Council Directive 76/115/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to anchorages for motor vehicle safety belts (3), as last amended by Commission Directive 90/629/EEC (4), and in particular Article 3 thereof,Whereas Directive 76/115/EEC is one of the separate directives of the EEC type-approval procedure which has been established by Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to this Directive;Whereas, in particular, Articles 3 (4) and 4 (3) of Directive 70/156/EEC necessitate that each separate directive has attached to it an information document incorporating the relevant items of Annex I to that Directive and also a type-approval certificate based on Annex VI thereto in order that type-approval may be computerized;Whereas it is possible to improve the protection provided for passengers against ejection in case of an accident by requiring a minimum of lap belts of type 1 with retractors for all forward and rear-facing seating positions in motor vehicles of categories M2 and M3 (except those vehicles which are designed for both urban use and standing passengers), as foreseen in Commission Directive 90/628/EEC (5);Whereas the entry into force of an amendment to Council Directive 77/541/EEC (6), as last amended by Directive 90/628/EEC to require such seat belts in M2 and M3 vehicles is dependent upon the adaptation to technical progress of Council Directive 74/408/EEC (7), as last amended by Directive 81/577/EEC (8), on the strength of seats and this Directive on seat belt anchorages;Whereas reference is made to Council Directive 74/60/EEC (9), as last amended by Commission Directive 78/632/EEC (10), relating to the interior fittings of motor vehicles;Whereas the provisions of this Directive are in accordance with the opinion of the Committee for Adaptation to Technical progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 76/115/EEC is amended as follows.1. Article 1 shall read as follows:'This Directive applies to anchorages for motor vehicle safety belts intended for adult occupants of forward or rear-facing seats.`;2. in Article 2 'Annex I` is replaced by 'Annex II A`;3. in Articles 3 and 4 of Directive 76/115/EEC 'Annexes I, III and IV` are replaced by 'the Annexes`;4. the Annexes are amended in accordance with the Annex to this Directive.Article 2 1. With effect from 1 January 1997 no Member State may, on grounds relating to anchorages for safety belts:- refuse, in respect of a type of motor vehicle, to grant EEC type-approval, or national type-approval, or- prohibit the registration, sale or entry into service of vehicles,if the anchorages in this type of vehicle or in these vehicles comply with the requirements of Directive 76/115/EEC as amended by this Directive.2. With effect from 1 October 1999 for vehicles of category M2 with a maximum mass not exceeding 3 500 kg and all other vehicles from 1 October 1997, Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approval,for a type of vehicle on grounds relating to safety belt anchorages if the requirements of Directive 76/115/EEC, as amended by this Directive, are not fulfilled.3. With effect from 1 October 2001 for vehicles of category M2 with a maximum mass not exceeding 3 500 kg and all other vehicles in category M from 1 October 1999, Member States:- shall consider certificates of conformity which accompany new vehicles in accordance with the provisions of Directive 70/156/EEC to be no longer valid for the purposes of Article 7 (1) of that Directive, and- may refuse the registration, sale or entry into service of new vehicles which are not accompanied by a certificate of conformity in accordance with Directive 70/156/EEC,on grounds relating to safety belt anchorages if the requirements of Directive 76/115/EEC, as amended by this Directive, are not fulfilled.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1996 and shall forthwith inform the Commission thereof.When the Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive.Article 4 The Directive shall enter into force the twentieth day following its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 17 June 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 266, 8. 11. 1995, p. 1.(3) OJ No L 24, 30. 1. 1976, p. 6.(4) OJ No L 341, 6. 12. 1990, p. 14.(5) OJ No L 341, 6. 12. 1990, p. 1.(6) OJ No L 220, 29. 8. 1977, p. 95.(7) OJ No L 221, 12. 8. 1974, p. 1.(8) OJ No L 209, 29. 7. 1981, p. 34.(9) OJ No L 38, 11. 2. 1974, p. 2.(10) OJ No L 206, 29. 7. 1978, p. 26.ANNEX A list of annexes is added as follows:'LIST OF ANNEXESANNEX I: Definitions, application for EEC type-approval, granting of EEC type-approval, specifications, tests, conformity of production, instructions:Appendix 1: Minimum number of anchorage points,Appendix 2: Location of lower anchorages, angle requirements,Appendix 3: Information document,Appendix 4: Type-approval certificate.ANNEX II: Location of effective belt anchorages.ANNEX III: Traction device.`Annex I is amended as follows- A new item is added after Item 1.14 to read:'1.15. "Reference zone" means the space between two vertical longitudinal planes, 400 mm apart and symmetrical with respect to the H-point, and defined by rotation of the head-form apparatus, described in Annex II of Directive 74/60/EEC, from vertical to horizontal. The apparatus shall be positioned as described in that annex and set to the maximum length of 840 mm.`- Item 2.1 is amended to read:'2.1. The application for type-approval pursuant to Article 3 (4) of Directive 70/156/EEC of a vehicle type with regard to safety belt anchorages shall be submitted by the vehicle manufacturer.`- Item 2.2 is amended to read:'2.2. A model for the Information Document is given in Appendix 3.`- Items 2.2.1 to 2.2.5 inclusive are deleted.- Item 3 is amended to read:'3. Granting of EC type-approval3.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4 (3) and, if applicable, 4 (4) of Directive 70/156/EEC shall be granted.3.2. A model for the EEC type-approval certificate is given in Appendix 4.3.3. An approval number of accordance with Annex VII of Directive 70/156/EEC shall be assigned to each type of vehicle approved. The same Member State shall not assign the same number to another type of vehicle.`- In Item 4.1, 'Annex I` is replaced by 'Annex II`.- Item 4.3.1 is amended to read:'4.3.1. Any vehicle in categories M and N (except those vehicles in categories M2 and M3 which are designed for both urban use and standing passengers) must be equipped with safety belt anchorages which satisfy the requirements of this Directive.`- Item 4.3.2 is amended to read:'4.3.2. The minimum number of safety belt anchorages for each forward and rearward directed seating position shall be as specified in Appendix 1.`- In Item 4.3.5, the symbol '>REFERENCE TO A FILM>` is replaced by the symbol '` (German version only).- A new Item 4.3.7 is added to read:'4.3.7. Every seating position in Appendix I marked with the symbol>REFERENCE TO A FILM>, three anchorages shall be provided unless one of the following conditions is fulfilled:- there is a seat or other parts of the vehicle conforming to Paragraph 3.5 of Appendix 1 of Annex III of Directive 74/408/EEC directly in front; or- no part of the vehicle is in or, when the vehicle is in motion, capable of being in the reference zone; or- parts of the vehicle within the said reference zone comply with the energy absorbing requirements set out in Appendix 6 of Annex III of Directive 74/408/EECin which case two anchorages may be provided.`- The old Item 4.3.7 is renumbered 4.3.8.- The first sentence of Item 4.3.8 is amended to read:'For the folding seats or seating intended solely for use when the vehicle is stationary, as well as all the seats . . . no belt anchorages are required.`- Two new items are added after Item 4.3.8'4.3.9. In the case of the upper deck of a double-deck vehicle the requirements for the centre front seating position shall apply also in the outboard front seating positions.4.3.10. In the case of seats capable of being turned to or placed in other orientations, for use when the vehicle is stationary, the requirements of Item 4.3.1 shall only apply to those orientations designated for normal use when the vehicle is travelling on a road, in accordance with this Directive. A note to this effect shall be included in the information document.`- The following is added at the end of Item 4.4.3.4:'In the case of seats, other than front seats, of vehicles in categories M2 and M3, the angles Ã ¡1 and Ã ¡2 shall be between 45 and 90 degrees for all normal positions of use.`- A new Item 5.1.1.2 is added as follows:'5.1.1.2. The tests may be restricted to the anchorages relating to only one seat or one group of seats on the conditions that:- the anchorages concerned have the same structural characteristics as the anchorages relating to the other seats or groups of seats; and- where such anchorages are fitted totally or partially on the seat or group of seats, the structural characteristics of the seat or group of seats are the same as those for the other seats or groups of seats.`- The old Items 5.1.1.2 and 5.1.1.3 are renumbered 5.1.1.3 and 5.1.1.4 respectively.- Item 5.3.1 is amended to read as follows:'5.3.1. All the belt anchorages of the same group of seats shall be tested simultaneously. However, if there is a risk that non-symmetrical loading of the seats and/or anchorages may lead to failures, an additional test may be carried out with non-symmetrical loading.`- Item 5.3.2 is amended to read as follows:'5.3.2. The tractive force shall be applied in a direction corresponding to the seating position at an angle of 10 ° ±5 ° above the horizontal in a plane parallel to the median longitudinal plane of the vehicle.`- In Items 5.3.4, 5.4.1.2, 5.4.1.3, 5.4.2.1, 5.4.2.2, 5.4.3 and 5.4.5.2 replace 'Annex IV` by 'Annex III`.- Item 5.4.4.2 is amended to read:'5.4.4.2. The loads indicated in Items 5.4.1, 5.4.2 and 5.4.3 shall be supplemented by a force equal to 20 times the weight of the complete seat.In the case of vehicles in categories M2 and N2 this force must be equal to 10 times the weight of the complete seat; for vehicles in category M3 and N3 it must be equal to 6,6 times the weight of the complete seat.`- A new item is added after Item 5.4.5.2 to read:'5.4.6. Test in the case of rearward-facing seats:5.4.6.1. The anchorage points shall be tested according to the forces prescribed in Paragraphs 5.4.1, 5.4.2 or 5.4.3 as appropriate. In each case the test load shall correspond to the load prescribed for M3 or N3 vehicles.5.4.6.2. The test load shall be directed forward in relation to the seating position in question, corresponding to the procedure prescribed in paragraph 5.3.`- A new item is added after Item 5.5.3 to read:'5.5.4. By way of derogation, the upper anchorages fitted to one or more seats of vehicles of category M2 above 3,5 tonnes and M3, which meet the requirements of Annex III of Directive 74/408/EEC, need not comply with the requirements in paragraph 5.5.1 concerning compliance with Paragraph 4.4.4.6. Details of the seat(s) concerned shall be mentioned in the addendum to the Type-Approval certificate referred to in Appendix 4.`- Item 6.1 is amended to read:'6.1. As a general rule, measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.`.- Item 7 is renumbered 8 and a new Item 7 is inserted to read:'7. Modifications of the type and amendments to approvals7.1. In the case of modifications of the type pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.`- New Appendices 1 and 2 to Annex I are added as follows:'Appendix 1Minimum number of anchorage points>TABLE>Key to symbols:2: two lower anchorages which allow the installation of a safety belt type B or, where required by Annex XV of Directive 77/541/EEC, type Br, Br3, Br4m or Br4Nm.3: two lower anchorages and one upper anchorage which allow the installation of a three point safety belt type A or, where required by Annex XV of Directive 77/541/EEC, type Ar, Ar4m or Ar4Nm.Ã: refers to Item 4.3.3 (two anchorages permitted if a seat is inboard of a passageway).>REFERENCE TO A FILM>: refers to Item 4.3.4 (two anchorages permitted if the windscreen is outside reference zone).>REFERENCE TO A FILM>: refers to Items 4.3.5 and 4.3.6 (two anchorages required in exposed seating positions).>REFERENCE TO A FILM>: refers to Item 4.3.7 (two anchorages permitted if nothing is in reference zone).>REFERENCE TO A FILM>: refers to Item 4.3.10 (special provision for the upper deck of a vehicle).Appendix 2Location of lower anchorages - Angle requirements only>TABLE>Notes:>REFERENCE TO A FILM>: outboard and centre.>REFERENCE TO A FILM>: if angle is constant see Item 4.4.3.1.>REFERENCE TO A FILM>: 45 ° - 90 ° in the case of seats on M2 and M3 vehicles.`Two new appendices are added as follows:'Appendix 3>START OF GRAPHIC>>END OF GRAPHIC>Appendix 4>START OF GRAPHIC>>END OF GRAPHIC>3. ANNEX II is deleted4. ANNEX III is renumbered 'ANNEX II` and is headed: 'Location of effective belt anchorages`.5. ANNEX IV is renumbered 'ANNEX III`.